Mellen C. J.
When a man moves into a town from some other town, or being resident in a town arrives at full age, he at once becomes a member of the corporation without its consent, or any other act on his part 5 and is subject to all the liabilities *70and entitled to all the privileges of a member. The same consequence follows when a man removes from another place into 'a territorial parish, or, while resident therein, arrives at full age.
If a poll-parish be formed within the limits of a territorial parish, a man living within those limits, or removing within them from another place, does not thereby become connected with such poll-parish, without being included in the act of incorporation by name, or doing some act expressive of his intention to become a member of the poll-parish, and not belong to the territorial parish. The nature of this act, and (he proof of membership, are designated by law. Both were formerly prescribed in the acts incorporating such poll-parishes, and until the general provision on this head was made in the second section of the act of 1811, which rendered special provisions in each case unnecessary.
All such provisions, whether general or special, seem founded on the idea that unless a man belongs to a poll-parish, by its charter, or by his own election, and act afterwards, he continúes to be, of course, a member of the territorial parish within the limits of which he resides.
From an examination of the act of 1811 it appears that tho second section of it was intended to apply to poll-parishes or societies, corporate or unincorporate, not distinguished by territorial bounds or limits: ■ and to provide the mode of joining anjr such societies and proving membership. Because, as we have before observed, no declaration or certificate can be necessary to create or prove membership of a territorial parish. These can be necessary only where members of a territorial parish withdraw from it. Hence the section provides how persons may change their relation, and become members of any such poZZ-parish. But it will be observed that the act neither makes provision for a person’s returning to, or becoming a member of the territorial parish again; — nor prescribes any mode by which his connexion wfith a poll-parish is to be dissolved, or the dissolution proved. This was not thought necessary. An exemption of the seceder from taxation during the time of his membership in the poll-parish, was all that the legislature contemplated.
*71When a man leaves a poll-parish, and ceases to be a member of it, the general principle of law at once places him under the jurisdiction of the territorial parish, by making him a member of it, without any other act on his part, and as effectually as if he had removed into such parish from another town; — that is to say, he is divested of his character of member of the territorial parish no longer than while he continues a member of the poll-parish. When this latter membership ceases, he instantly assumes his former character.
Let us now7 apply these principles to the case before us. Lord\ m\ti\ August 28,1811, continued a member of the first or congregational parish in Lebanon, being a territorial parish. He then joined the first baptist society — a poll-parish — of which he continued a member till Jlpril 1820. He then by his own act, and by the consent of said society, as appears by the certificate of the society’s committee, dissolved his connexion with it, and left such certificate with the town clerk. This was notice that he claimed the rights, and submitted himself to the liabilities of a member of the first or congregational parish, and by operation of law he then was a member of it, and had a legal right to give the vote which the defendant refused to receive; — provided the dissolution of the plaintiff’s connection with the baptist society w7as in reality what it appeared to be, — that is, sincere, bona Jide, and complete; — not fraudulent, colourable and pretended; — because fraud poisons every thing, and renders that void and ineffectual which would otherwise have its intended operation. Now on the exceptions it appears that “ about “ the time the plaintiff, Lord, obtained his certificate from the si said committee with a view of seceding from said baptist so- “ ciety, he declared that his object was to destroy said firstpar- “ ish, and obtain the parish lands for the benefit of the town of “ Lebanon, and that many others had agreed with him to obtain “ similar certificates for the same purposed5 This is the plaintiff’s own language; — it is proved that he made this declaration of his own motives, and those of many others of the first baptist societjr, in obtaining the certificates of secession from that society. This declaration we are bound to believe. It can have no operation as to any other member of the society; but as to the plaintiff it is an avowal of motives which prove *72his conduct in the above transaction to have been colourable,— his secession pretended only, — and designed as a fraudulerit mode of obtaining the control of the ministerial lands. This renders the whole proceeding ineffectual on his part; and an attempt of this kind can never be sanctioned by a court of justice. The exception therefore of the defendant to the direction of the Court, below must prevail, and a new trial be had at the bar of this Court.
It will be observed that our statute of 1821, ch. 135, contains some new provisions on the subject of parishes ; one of which is — “ that any person may become a member of any parish or “ religious society now existing, or hereafter to be created, by “ being accepted by the society of which he wishes to become a mem- “ ber, at a legal meeting of the same, and giving notice thereof “ in writing to the clerk of the society which he is about to leave.” But as the facts of the case at bar took place before the passing of this statute, we must be governed in our decision by the statute of 1811. And the general principles laid down are to be considered as having reference to the laws as existing prior to the statute of 1821.

New trial granted.